OPINION OF THE COURT
Memorandum.
The order of the Appellate Division, insofar as appealed from, should be reversed, with costs, and the motions of defendants-appellants to dismiss the first through the ninth causes of action set forth in the complaint in Action No. 2 should be granted (cf. Howard v Lecher, 42 NY2d 109; see Becker v Schwartz, 46 NY2d 401).
We do not read the complaint as setting forth a cause of action by the mother for independent physical injuries. The theory of recovery on which the dissenter would rely was not addressed by either court below or argued by the parties in our court. Insofar as the mother seeks recovery the case has been heretofore treated as presenting only the *811legal question whether in the circumstances she is entitled to recover for emotional and psychic harm.